DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 31, 106-113, and 115-125 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to the claims and applicant’s arguments.
The rejection of claims 31, 106-113, and 115-125 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to the claims and applicant’s arguments.

Claim Objections
Claims 106 and 120 are objected to because of the following informalities:  Claims 106 and 120 should recite “comprising the sequence set forth in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 119 recite the limitation "the subject".  There is insufficient antecedent basis for this limitation in the claims.
Claims 115 and 129 recite the limitations "cationic lipid”, “non-cationic lipid” and “sterol” in reference to claims 31 and 119, respectively.  There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 128 fails to include all of the limitations of claim from which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 31, 106-113, and 115-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10517940 in view of Hung et al. (Mol Ther., 2007, 15(6):1211-1219). 
The instant claims are directed to a method of inducing an immune response against ZIKV by administering to a subject a composition comprising a lipid nanoparticle encapsulating a mRNA that encodes a Zika virus prM antigen, a Zika virus E antigen, and a pan HLA DR-binding epitope and a 5’ terminal cap, where the nanoparticle comprises wherein the cationic lipid nanoparticle comprises 20-60 mol% cationic lipid, 5-25 mol% non-cationic lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG- modified lipid.
The patented claims are directed to a method of inducing an immune response in a subject, the method comprising administering to the subject an immunogenic composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a Zika virus ( ZIKV) prME protein that comprises the amino acid sequence of SEQ ID NO: 203.  The mRNA can be formulated in a lipid nanoparticle comprising a molar ratio of 20-60% ionizable cationic lipid, 5-25% non-cationic lipid, 25-55% sterol, and 0.5-15% PEG-modified lipid (claim 8), and the mRNA can have a 5’ cap (claim 9).
.  

Claims 31, 106-113, and 115-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10675342 in view of Hung et al. (Mol Ther., 2007, 15(6):1211-1219). 
The instant claims are directed to a method of inducing an immune response against ZIKV by administering to a subject a composition comprising a lipid nanoparticle encapsulating a mRNA that encodes a Zika virus prM antigen, a Zika virus E antigen, and a pan HLA DR-binding epitope and a 5’ terminal cap, where the nanoparticle comprises wherein the cationic lipid nanoparticle comprises 20-60 mol% cationic lipid, 5-25 mol% non-cationic lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG- modified lipid.
The patented claims are directed to a method of inducing an immune response in a subject, the method comprising administering to the subject a 
The patented claims do not teach inclusion of a PADRE epitope in the mRNAs.  However, Hung et al. teaches that the inclusion of a PADRE epitope in a nucleic acid vaccine enhances the generation of CD4+ T cells and elicits a stronger antigen-specific CE8+ T-cell immune response.   Accordingly, it would be obvious for one of ordinary skill in the art to include a PADRE epitope in the claimed ZIKV mRNA.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings and findings of Hung et al.  

Claims 31, 106-113, and 115-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26 of U.S. Patent No. 10449244 in view of Hung et al. (Mol Ther., 2007, 15(6):1211-1219). 

The patented claims are directed to a method of inducing an immune response in a subject, the method comprising administering to the subject a ZIKV immunogenic composition comprising a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding a ZIKV antigenic polypeptide, in an amount effective to produce an antigen-specific immune response in the subject.  The Zika antigen can be prME (claim 25), and the mRNA can be formulated in a lipid nanoparticle, which is defined as comprising a molar ratio of 20-60% ionizable cationic lipid, 5-25% non-cationic lipid, 25-55% sterol, and 0.5-15% PEG-modified lipid (claims 22).  The mRNA can have a 5’ cap (claim 22). 
The patented claims do not teach inclusion of a PADRE epitope in the mRNAs.  However, Hung et al. teaches that the inclusion of a PADRE epitope in a nucleic acid vaccine enhances the generation of CD4+ T cells and elicits a stronger antigen-specific CE8+ T-cell immune response.   Accordingly, it would .  
Claims 31, 106-113, and 115-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10653767 in view of Hung et al. (Mol Ther., 2007, 15(6):1211-1219) and Furuichi (Furuichi, Yasuhiro (July 2014) Caps on Eukaryotic mRNAs. In: eLS. John Wiley & Sons, Ltd: Chichester). 
The instant claims are directed to a method of inducing an immune response against ZIKV by administering to a subject a composition comprising a lipid nanoparticle encapsulating a mRNA that encodes a Zika virus prM antigen, a Zika virus E antigen, and a pan HLA DR-binding epitope and a 5’ terminal cap, where the nanoparticle comprises wherein the cationic lipid nanoparticle comprises 20-60 mol% cationic lipid, 5-25 mol% non-cationic lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG- modified lipid.
The patented claims are directed to a method comprising administering to a subject an immunogenic composition comprising a messenger ribonucleic acid (mRNA) that comprises an open reading frame (ORF) encoding a JEV signal peptide fused to a Zika virus ( ZIKV) prME protein formulated in a lipid nanoparticle in an effective amount to induce in the subject a ZIKV prME-specific 
The patented claims do not teach inclusion of a PADRE epitope in the mRNAs or a 5’ cap.  However, Hung et al. teaches that the inclusion of a PADRE epitope in a nucleic acid vaccine enhances the generation of CD4+ T cells and elicits a stronger antigen-specific CE8+ T-cell immune response.   Accordingly, it would be obvious for one of ordinary skill in the art to include a PADRE epitope in the claimed ZIKV mRNA.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings and findings of Hung et al.  Furuichi teaches that a 5’ terminal cap on mRNA makes the mRNA more stable and protects the mRNA from degradation (see the abstract and page 6).  Accordingly, it would be obvious for one of ordinary skill in the art to include a 5’ cap on the claimed mRNA.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings and findings of Furuichi et al. (cap aids with mRNA stability and protects against degradation).


The instant claims are directed to a method of inducing an immune response against ZIKV by administering to a subject a composition comprising a lipid nanoparticle encapsulating a mRNA that encodes a Zika virus prM antigen, a Zika virus E antigen, and a pan HLA DR-binding epitope and a 5’ terminal cap, where the nanoparticle comprises wherein the cationic lipid nanoparticle comprises 20-60 mol% cationic lipid, 5-25 mol% non-cationic lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG- modified lipid.
The patented claims are directed to a method of inducing an immune response in a subject, the method comprising administering to the subject the immunogenic composition in an amount effective to produce an antigen-specific immune response in the subject, where the composition comprises a cationic lipid nanoparticle (LNP) encapsulating messenger ribonucleic acid (mRNA) having an open reading frame encoding a Zika Virus (ZIKV) prM antigen, a ZIKV E antigen, and a pan HLA DR-binding epitope (PADRE), and a 5' terminal cap wherein the cationic lipid nanoparticle comprises a cationic lipid, a PEG-modified lipid, a sterol, and a non-cationic lipid.  The LNP can comprise the cationic lipid nanoparticle comprises a molar ratio of 20-60% cationic lipid, 0.5-15% PEG-modified lipid, 25-55% sterol, and 5-25% non-cationic lipid.  
s 31, 106-113, and 115-132 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48 and 58 of copending Application No. 16/848318 (2020/0276296) in view of Hung et al. (Mol Ther., 2007, 15(6):1211-1219) and Furuichi (Furuichi, Yasuhiro (July 2014) Caps on Eukaryotic mRNAs. In: eLS. John Wiley & Sons, Ltd: Chichester). 
The instant claims are directed to a method of inducing an immune response against ZIKV by administering to a subject a composition comprising a lipid nanoparticle encapsulating a mRNA that encodes a Zika virus prM antigen, a Zika virus E antigen, and a pan HLA DR-binding epitope and a 5’ terminal cap, where the nanoparticle comprises wherein the cationic lipid nanoparticle comprises 20-60 mol% cationic lipid, 5-25 mol% non-cationic lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG- modified lipid.
The copending claims are directed to a method comprising administering to a subject a composition comprising a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding a Zika virus (ZIKV) prME protein, wherein the mRNA is formulated in a lipid nanoparticle (claims 48 and 58).  The lipid nanoparticle can comprise 20-60% ionizable cationic lipid, 5-25% non-cationic lipid, 25-55% sterol, and 0.5-15% PEG-modified lipid.  
The copending claims do not teach inclusion of a PADRE epitope in the mRNAs or a 5’ cap.  However, Hung et al. teaches that the inclusion of a PADRE .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
In the reply dated December 11, 2020, applicant requests that the Double Patenting rejections be held in abeyance.  At this time, the Double Patenting rejections will be maintained. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648